EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On 29 January 2021, a proposed amendment in condition for allowance was discussed with Mr. John Desper, Applicants’ representative, in a telephone interview.  Authorization for this examiner’s amendment was given in a telephone interview with Mr. Desper on 29 January 2021.

The application has been amended as follows: 
        Claims 64-66 have been amended, as listed below.
        Note:  For those claims that are neither amended nor canceled as indicated in this Examiner’s Amendment, see the amendment filed by Applicants on 21 January 2021.

64.	(Currently Amended)  please delete “, or a salt thereof” at the end of the claim.
65.	(Currently Amended)  please delete “, or a salt thereof” at the end of the claim.
66.	(Currently Amended)  please delete “, or a salt thereof” at the end of the claim.








DETAILED ACTION
This Office Action details reasons for allowance. Claim(s) 62 and 64-66 have been amended.  Claim(s) 62-66 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 February 2019 has been considered. 

Election/Restrictions
Claim 62 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 65, directed to another species of a compound of Formula I, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 18 September 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 21 January 2021, with respect to the rejection of claims 62-64 and 66 under 35 U.S.C. § 103(a), as being obvious over the ‘108 Publication in view of the ‘330 Patent because the claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification.
On the 21 January 2021, Applicant provided a statement that disqualified the ‘108 Publication as prior art under the provisions of 35 U.S. C. §102(b)(2)(C). The rejection is hereby withdrawn.
	
Applicant’s amendment, filed 21 January 2021, with respect to the rejection of claims 62-64 and 66 under 35 U.S.C. §103(a) as being obvious over the ‘151 Publication in view of the ‘330 Patent, has been fully considered and is persuasive because the claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification.
The instant claims have been amended to recite a method of treating brain or pancreatic cancer. Applicant has shown the instantly claimed compounds inhibited pancreatic cancer cells and brain tumor cells at concentrations that were 10 times lower than the compounds of the ‘151 Publication. Thus, Applicant’s claims as amended are non-obvious in view of the teachings of the ‘151 Publication. The rejection is hereby withdrawn.
Conclusion
Accordingly, the Examiner’s amendment is sufficient to place the application in condition for allowance.
Accordingly, claims 62-66 (renumbered 1-5) currently amended are sufficient to place the application in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623